DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.    This Office Action is in response to the application filed on 01/07/2021. Claims 1 through 31 are presently pending and are presented for examination.
Examiner’s note
3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims1, 8, 15, and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Application No. [15/951, 522 hereafter Liu ]. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims1, 8, 15, and 24 have narrowed the scope of claim 1 of Liu by eliminating a target cell wherein the target cell comprises one or more subbands, a source cell, and the configuration parameter comprises a random access parameter.
Dependent claims 5, 12, 19, and 28 Claims1, 8, 15, and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Application No. [15/951, 522 hereafter Liu ] because they claim the “…wherein the configuration parameter comprises a random access parameter…” limitation of claim 1 of Liu.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-31  are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US 2017/0272322 A1) in view of Sun et al. (US 2017/0164350 A1)

For claims 1, 8, 15, and 24 You teaches an indicating method comprising: 
receiving identification information of a target subband from a network device, wherein the identification information indicates the target subband to be switched to, and is associated with configuration information comprising at least one of a subcarrier space or a cyclic prefix (CP) length of the target subband (see paragraph 12 “configuration information identifies a MTC sub-band (sub-band identification) switching to a pre-configured cell-common sub-band (sub-band identification)” and paragraph 162 perform switching to the target sub-band”); and 
determining the configuration information of the target subband based on the identification information (see paragraph 12 “configuration information identifies a MTC sub-band (sub-band identification) switching to a pre-configured cell-common sub-band (sub-band identification)” and paragraph 162 perform switching to the target sub-band”).
You does not explicitly teach subband is associated with subcarrier spacing or  acyclic prefix length of the subband.
However, Sun teaches that sub-bands are associated with different subcarrier spacing in which UE transmit uplink channel on an uplink assignment 113 with subcarrier spacing value 15 KHz on sub-band 1301 (see Sun: paragraph 80).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to use the teachings of Sun in the sub-band configuration of You in order to distinguish subbands from each other to assign a subcarrier spacing to each sub-band (see Sun: paragraph 80).

           For claims 2, 9, 16, and 25 You in view of Sun teaches the method further comprising receiving the configuration information of the target subband from the network device (see You: Fig. 12a “sub-band configuration from a serving cell”).

           For claims 3, 10, 17, and 26 You in view of Sun teaches the method, wherein the target subband and a source subband are in a same cell (see You: paragraph 162 “cell-common sub-band switching to a target sub-band”).

           For claims 4, 11, 18, and 27 You in view of Sun teaches the method, wherein the target subband and a source subband are in different cells (see You: paragraph 97 “different cells: primary cell and secondary cells”) .

           For claims 5, 12, 19, and 28 You in view of Sun teaches the method, wherein the configuration information further comprises a random access parameter for random access to the target subband (see You: paragraph 134 “RAR”,  Sun: paragraph 44 “random access parameters”).

           For claims 6, 13, 20, and 29 You in view of Sun teaches the method, wherein the identification information of the target subband is different from a cell identity (see You: paragraph 163 “cell-common sub-band and target sub-band”).

           For claims 7, 14, 21, and 30 You in view of Sun teaches the method, wherein before receiving the identification information of the target subband from the network device, the method comprises: 
receiving information from the network device designating a subband(see You: Fig. 12a “sub-band specific configuration information from serving cell”); and 
transmitting, according to the information, a reference signal on the subband designated (see Sun: paragraph 66 “reference signal design”).

           For claim 22 You in view of Sun teaches the apparatus, wherein the apparatus is a terminal device (see You: Fig. 12 “MTC device”).

           For claims 23 and 31 You in view of Sun teaches the apparatus, wherein the apparatus is a chip or a chip system (see You: 259 “chipset”). .

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127. The examiner can normally be reached Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415